Citation Nr: 0937089	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-27 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1967.  He subsequently served in the National Guard of 
Connecticut.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
PTSD.

In November 2004, the Veteran and his wife testified before a 
Decision Review Officer at the RO in Boston, Massachusetts.  
A transcript of the proceeding is of record.  


FINDINGS OF FACT

The Veteran has a current diagnosis of PTSD and a 
corroborated stressor of a jet engine maintenance man being 
partially drawn into the engine of a jet causing him serious 
injuries.


CONCLUSION OF LAW

PTSD was incurred as a result of service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is granting the claim for service connection 
for PTSD, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  
 
II.  Entitlement to service connection for PTSD

The Veteran claims that his current PTSD is due to his 
military service.  Specifically, the Veteran alleges that his 
PTSD is due to his experience of helping with the recovery 
effort of an aircraft crash, cleaning up a jet engine after a 
jet maintenance man has been drawn into the engine and 
seriously injured and unloading caskets awaiting transport 
back to the United States.

Service connection for PTSD requires medical evidence showing 
a diagnosis of the condition; a link, established by the 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
Veteran has a medical diagnosis of PTSD.  The diagnosis of 
PTSD has been confirmed in a private psychiatric examination 
conducted in January 1996 and in a VA examination conducted 
in February 2003 by a psychiatrist authorized to examine the 
Veteran through QTC medical services.  The Veteran has also 
been diagnosed with PTSD in numerous VA treatment records.  
The Board is therefore fully satisfied that the Veteran has a 
current diagnosis of PTSD.

Nevertheless, the Veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 
supra.  Thus, the question becomes whether the Veteran either 
engaged in combat with the enemy during service or 
experienced a corroborated in-service stressor upon which the 
diagnosis of PTSD is predicated.

With regard to the question of whether the Veteran 
participated in combat with the enemy during service, the 
Veteran does not claim nor do the records indicate that he 
participated in combat.  Furthermore, his claimed stressors 
are not combat-related.  Therefore, there is no present 
evidence of record to verifying actual participation in 
combat with the enemy during service.  

As such, the Board must consider whether the Veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  In this regard, during his February 
2003 VA examination, the Veteran reported seeing burned 
bodies while serving in the military and having flashbacks of 
his military service.  During the January 1996 private 
psychiatric examination, the physician noted that the Veteran 
had flashbacks from his military service. 

In view of this lay evidence, the RO requested verification 
of the Veteran's reported stressors from the United States 
Joint Services Records Research Center (JSRRC) (previously 
the U.S. Armed Services Center for Research of Unit Records).  
The JSRRC responded that it was unable to document the 
airplane crash or jet engine accident and would need more 
specific information from the Veteran in order to conduct 
further research.  The RO did not attempt to verify the 
Veteran's claimed stressor involving caskets as this 
stressors is not verifiable.

During the RO hearing in November 2004, the Veteran testified 
that he was required to clean the jet engine that a 
maintenance man had been drawn into.  He explained that it 
was a stressful incident for him because he had to clean 
flesh out of the engine.  The Veteran testified that he saw 
the man when he returned after hospitalization and he was 
shocked how disfigured he was.  The Veteran further testified 
that working for the fire department after service "dragged 
back" in memories that he first experienced in the military.  

The Veteran has also submitted statements describing how the 
injured maintenance man returned the Air Force base with 
hooks for arms.

In September 2006, the Veteran submitted a notarized 
newspaper page dated April 2, 1964 from Caribou, Maine, a 
city located near Loring Air Force Base.  The newspaper page 
included a story about how a jet engine maintenance man 
assigned to 42 Field Maintenance Squadron at Loring Air Force 
Base was seriously injured when he was partially drawn into 
the engine of a KC 135 jet stratotanker on which was 
performing routine maintenance.  The Veteran had previously 
testified during the hearing that the incident happened in 
1964.  Furthermore, the Veteran's personnel records show that 
the Veteran had worked as a Jet Aircraft Mechanic at Loring 
Air Force Base in the 42 Field Maintenance Squadron from 
December 1963 to June 1965.  The Board finds that this 
article corroborates the Veteran's stressor.

Overall, the record corroborates both a PTSD diagnosis and 
the Veteran's reported stressor of the 1964 engine incident.  
The remaining requirement is that there be a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor.  In this regard, the Board notes 
that the Veteran has reported having  recurrent nightmares of 
trying to put body parts back on a torso or trying to 
assemble an entire person from various body parts.  Even 
though the VA and private psychologists have not stated in so 
many words that the Veteran's incident with the engine in 
service was the direct cause of PTSD, the private 
psychologist noted incidents in the Veteran's military 
service and stated that the Veteran's PTSD derived from 
service.  

The Board is aware that the Veteran worked for the fire 
department after service and has testified to seeing horrific 
scenes during his job.  Despite this, the Veteran has also 
testified that he originally experienced flashbacks from 
service and that his firefighting job would draw these 
memories out.  Furthermore, the February 2003 VA examiner 
also noted that while working as a fire fighter after 
service, the Veteran's military experience was re-enacted in 
the many fires he had to participate in.  The Board finds 
that despite his intervening job as a fire fighter, the 
records seem to suggest that the Veteran's PTSD is due to his 
military service and later aggravated by his job as a fire 
fighter.

Overall, after resolving all doubt in the Veteran's favor 
under 38 U.S.C.A. § 5107(b), the Board finds that the 
criteria for the grant of service connection for PTSD under 
38 C.F.R. § 3.304(f) have been met.  This claim is thus 
granted in full.

	

ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


